Order entered September 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00941-CR

                        ANTHONY RASHAD GEORGE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1676714-S

                                          ORDER
        The State’s September 23, 2019 second motion to extend the time for filing a brief is

GRANTED. The State’s brief, received on September 23, 2019, is ORDERED filed as of the

date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE